
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1629
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Shimkus (for
			 himself, Mr. Rogers of Michigan,
			 Mr. Radanovich,
			 Mr. Shadegg,
			 Mr. Tim Murphy of Pennsylvania,
			 Mrs. Myrick,
			 Mr. Carson of Indiana,
			 Mr. Burton of Indiana,
			 Mr. Visclosky,
			 Mr. Stearns,
			 Mrs. Bono Mack,
			 Mr. Upton, and
			 Mr. Hill) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the service and accomplishments of
		  Colonel Steve Buyer, United States Army Reserve, on the occasion of his
		  retirement from the Army Reserve.
	
	
		Whereas Colonel Steve Buyer, United States Army Reserve,
			 was born on November 26, 1958, in Rensselear, Indiana, and is the son of Dr.
			 John and Jean Buyer;
		Whereas Colonel Buyer graduated as a distinguished
			 military graduate from The Citadel in 1980 with a Bachelor’s of Science degree
			 in Business Administration;
		Whereas Colonel Buyer was commissioned a Second Lieutenant
			 in the Army Reserve as a Medical Service Corps Officer and is a graduate of the
			 Medical Service Corps Officer’s Basic Course;
		Whereas Colonel Buyer graduated from Valparaiso Law
			 School, Indiana, in 1984, with a Juris Doctorate degree and has been admitted
			 to the Bar of Indiana and Virginia;
		Whereas following his graduation from law school, Colonel
			 Buyer joined the Judge Advocate General Corps and was called to active duty in
			 1984 for a period of three years;
		Whereas Colonel Buyer is a graduate of the Officer Basic
			 Course, the Judge Advocate Officer Basic Course, the Judge Advocate Claims
			 Course, the Judge Advocate Officer Advanced Course, and the Command and General
			 Staff College;
		Whereas Colonel Buyer, as a Staff Judge Advocate officer
			 at Ft. Eustis, Virginia, also served as the Special Assistant United States
			 Attorney in the Eastern District of Virginia;
		Whereas Colonel Buyer served with the 310th TAACOM as one
			 of the United States Army liaisons to the National Territorial Command during
			 EXERCISE REFORGER in the Netherlands and Belgium and participated in three
			 REFORGER exercises in Germany with the 21st TAACOM;
		Whereas, in the fall of 1990, Colonel Buyer was called to
			 active duty on three days' notice to participate in Operation Desert
			 Shield/Desert Storm, serving as an Operational Law Judge Advocate and providing
			 legal advice to forward-deployed combat service support units within the combat
			 zone of operations;
		Whereas, in addition to other duties during his deployment
			 in Operation Desert Shield/Desert Storm, Colonel Buyer provided legal advice to
			 the Commander, 22nd Support Command and was assigned to the Western Enemy
			 Prisoner of War Camp, providing legal advice on international law and the
			 Geneva Conventions regarding the treatment of prisoners of war, detained
			 civilians, and refugees;
		Whereas, for his actions in Operation Desert Shield/Desert
			 Storm, Colonel Buyer was awarded the Bronze Star Medal;
		Whereas Colonel Buyer was elected to serve his first term
			 as a U.S. Representative from Indiana in 1992 in the 103d Congress, and has
			 continued to dutifully dedicate his service as a statesman in the 104th, 105th,
			 106th, 107th, 108th, 109th, 110th and, presently, in the 111th Congress;
		Whereas over a multifaceted career of distinguished public
			 service dedicated to the preservation of the principles upon which the United
			 States was founded, from his Cadet days at The Citadel to the halls of
			 Congress, Colonel Buyer has embodied the epitome of excellence in
			 statesmanship, selfless service to country, and dedicated service to his fellow
			 Americans;
		Whereas Colonel Buyer’s commitment to public service
			 commands the highest respect and gratitude;
		Whereas Colonel Buyer embodies all seven of the Army’s
			 core values, namely loyalty, duty, respect, selfless service, honor, integrity,
			 and personal courage; and
		Whereas Colonel Buyer has had a tremendous positive impact
			 on the United States Army Reserve, the United States Army, and the United
			 States as a whole: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors Colonel Stephen E. Buyer for his
			 service of 30 years on the occasion of his retirement from the Army Reserve on
			 September 16, 2010;
			(2)commends Colonel
			 Buyer for his dedication and commitment to excellence as an Army Reserve Judge
			 Advocate Officer and leader;
			(3)recognizes the
			 tremendous dedication and fortitude with which Colonel Buyer has led an
			 exemplary career in public service, having balanced his time in the Army
			 Reserve with the demanding duties of his roles as husband, father, community
			 leader, citizen-soldier, and Member of Congress with consummate professionalism
			 and boundless devotion to each role; and
			(4)recognizes Colonel
			 Buyer as a soldier, leader, and statesman, for displaying the highest levels of
			 leadership, professional competence, integrity, and moral courage throughout
			 his distinguished military service.
			
